
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.16



LIBERTY MEDIA CORPORATION
2007 INCENTIVE PLAN


ARTICLE I
PURPOSE OF PLAN; EFFECTIVE DATE

        1.1    Purpose.    The purpose of the Plan is to promote the success of
the Company by providing a method whereby (i) eligible employees of the Company
and its Subsidiaries and (ii) independent contractors providing services to the
Company and its Subsidiaries may be awarded additional remuneration for services
rendered and encouraged to invest in capital stock of the Company, thereby
increasing their proprietary interest in the Company's businesses, encouraging
them to remain in the employ of the Company or its Subsidiaries, and increasing
their personal interest in the continued success and progress of the Company and
its Subsidiaries. The Plan is also intended to aid in (i) attracting Persons of
exceptional ability to become officers and employees of the Company and its
Subsidiaries and (ii) inducing independent contractors to agree to provide
services to the Company and its Subsidiaries.

        1.2    Effective Date.    The Plan shall be effective as of February 22,
2007 (the "Effective Date"); provided, however, that the Plan is subject to the
receipt of the approval of the stockholders of the Company, and any grants of
Awards made prior to the date on which such requisite approval is obtained shall
be subject to and contingent upon the receipt of such approval.

ARTICLE II
DEFINITIONS

        2.1    Certain Defined Terms.    Capitalized terms not defined elsewhere
in the Plan shall have the following meanings (whether used in the singular or
plural):

        "Affiliate" of the Company means any corporation, partnership or other
business association that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
Company.

        "Agreement" means a stock option agreement, stock appreciation rights
agreement, restricted shares agreement, stock units agreement, cash award
agreement or an agreement evidencing more than one type of Award, specified in
Section 11.5, as any such Agreement may be supplemented or amended from time to
time.

        "Approved Transaction" means any transaction in which the Board (or, if
approval of the Board is not required as a matter of law, the stockholders of
the Company) shall approve (i) any consolidation or merger of the Company, or
binding share exchange, pursuant to which shares of Common Stock of the Company
would be changed or converted into or exchanged for cash, securities, or other
property, other than any such transaction in which the common stockholders of
the Company immediately prior to such transaction have the same proportionate
ownership of the Common Stock of, and voting power with respect to, the
surviving corporation immediately after such transaction, (ii) any merger,
consolidation or binding share exchange to which the Company is a party as a
result of which the Persons who are common stockholders of the Company
immediately prior thereto have less than a majority of the combined voting power
of the outstanding capital stock of the Company ordinarily (and apart from the
rights accruing under special circumstances) having the right to vote in the
election of directors immediately following such merger, consolidation or
binding share exchange, (iii) the adoption of any plan or proposal for the
liquidation or dissolution of the Company, or (iv) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company.

--------------------------------------------------------------------------------



        "Award" means a grant of Options, SARs, Restricted Shares, Stock Units,
Performance Awards, Cash Awards and/or cash amounts under the Plan.

        "Board" means the Board of Directors of the Company.

        "Board Change" means, during any period of two consecutive years,
individuals who at the beginning of such period constituted the entire Board
cease for any reason to constitute a majority thereof unless the election, or
the nomination for election, of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period.

        "Cash Award" means an Award made pursuant to Section 10.1 of the Plan to
a Holder that is paid solely on account of the attainment of one or more
Performance Objectives that have been preestablished by the Committee.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute or statutes thereto. Reference to any specific
Code section shall include any successor section.

        "Committee" means the committee of the Board appointed pursuant to
Section 3.1 to administer the Plan.

        "Common Stock" means each or any (as the context may require) series of
the Company's common stock.

        "Company" means Liberty Media Corporation, a Delaware corporation (which
was originally incorporated under the name Liberty Media Holding Corporation).

        "Control Purchase" means any transaction (or series of related
transactions) in which (i) any person (as such term is defined in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), corporation or other entity
(other than the Company, any Subsidiary of the Company or any employee benefit
plan sponsored by the Company or any Subsidiary of the Company) shall purchase
any Common Stock of the Company (or securities convertible into Common Stock of
the Company) for cash, securities or any other consideration pursuant to a
tender offer or exchange offer, without the prior consent of the Board, or
(ii) any person (as such term is so defined), corporation or other entity (other
than the Company, any Subsidiary of the Company, any employee benefit plan
sponsored by the Company or any Subsidiary of the Company or any Exempt Person
(as defined below)) shall become the "beneficial owner" (as such term is defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the then
outstanding securities of the Company ordinarily (and apart from the rights
accruing under special circumstances) having the right to vote in the election
of directors (calculated as provided in Rule 13d-3(d) under the Exchange Act in
the case of rights to acquire the Company's securities), other than in a
transaction (or series of related transactions) approved by the Board. For
purposes of this definition, "Exempt Person" means each of (a) the Chairman of
the Board, the President and each of the directors of the Company as of the
Effective Date, and (b) the respective family members, estates and heirs of each
of the Persons referred to in clause (a) above and any trust or other investment
vehicle for the primary benefit of any of such Persons or their respective
family members or heirs. As used with respect to any Person, the term "family
member" means the spouse, siblings and lineal descendants of such Person.

        "Disability" means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.

2

--------------------------------------------------------------------------------



        "Dividend Equivalents" means, with respect to Restricted Shares to be
issued at the end of the Restriction Period, to the extent specified by the
Committee only, an amount equal to all dividends and other distributions (or the
economic equivalent thereof) which are payable to stockholders of record during
the Restriction Period on a like number and kind of shares of Common Stock.

        "Domestic Relations Order" means a domestic relations order as defined
by the Code or Title I of the Employee Retirement Income Security Act, or the
rules thereunder.

        "Equity Security" shall have the meaning ascribed to such term in
Section 3(a)(11) of the Exchange Act, and an equity security of an issuer shall
have the meaning ascribed thereto in Rule 16a-1 promulgated under the Exchange
Act, or any successor Rule.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time, or any successor statute or statutes thereto. Reference to
any specific Exchange Act section shall include any successor section.

        "Fair Market Value" of a share of any series of Common Stock on any day
means the last sale price (or, if no last sale price is reported, the average of
the high bid and low asked prices) for a share of such series of Common Stock on
such day (or, if such day is not a trading day, on the next preceding trading
day) as reported on the consolidated transaction reporting system for the
principal national securities exchange on which shares of such series of Common
Stock are listed on such day or if such shares are not then listed on a national
securities exchange, then as reported on Nasdaq or, if such shares are not then
listed or quoted on Nasdaq, then as quoted by the National Quotation Bureau
Incorporated. If for any day the Fair Market Value of a share of the applicable
series of Common Stock is not determinable by any of the foregoing means, then
the Fair Market Value for such day shall be determined in good faith by the
Committee on the basis of such quotations and other considerations as the
Committee deems appropriate.

        "Free Standing SAR" has the meaning ascribed thereto in Section 7.1.

        "Holder" means a Person who has received an Award under the Plan.

        "Nasdaq" means The Nasdaq Stock Market.

        "Nonqualified Stock Option" means a stock option granted under
Article VI.

        "Option" means a Nonqualified Stock Option.

        "Performance Award" means an Award made pursuant to Article X of the
Plan to a Holder that is subject to the attainment of one or more Performance
Objectives.

        "Performance Objective" means a standard established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.

        "Person" means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.

        "Plan" means this Liberty Media Corporation 2007 Incentive Plan.

        "Restricted Shares" means shares of any series of Common Stock or the
right to receive shares of any specified series of Common Stock, as the case may
be, awarded pursuant to Article VIII.

        "Restriction Period" means a period of time beginning on the date of
each Award of Restricted Shares and ending on the Vesting Date with respect to
such Award.

        "Retained Distribution" has the meaning ascribed thereto in Section 8.3.

3

--------------------------------------------------------------------------------



        "SARs" means stock appreciation rights, awarded pursuant to Article VII,
with respect to shares of any specified series of Common Stock.

        "Stock Unit Awards" has the meaning ascribed thereto in Section 9.1.

        "Subsidiary" of a Person means any present or future subsidiary (as
defined in Section 424(f) of the Code) of such Person or any business entity in
which such Person owns, directly or indirectly, 50% or more of the voting,
capital or profits interests. An entity shall be deemed a subsidiary of a Person
for purposes of this definition only for such periods as the requisite ownership
or control relationship is maintained.

        "Tandem SARs" has the meaning ascribed thereto in Section 7.1.

        "Vesting Date," with respect to any Restricted Shares awarded hereunder,
means the date on which such Restricted Shares cease to be subject to a risk of
forfeiture, as designated in or determined in accordance with the Agreement with
respect to such Award of Restricted Shares pursuant to Article VIII. If more
than one Vesting Date is designated for an Award of Restricted Shares, reference
in the Plan to a Vesting Date in respect of such Award shall be deemed to refer
to each part of such Award and the Vesting Date for such part.

ARTICLE III
ADMINISTRATION

        3.1    Committee.    The Plan shall be administered by the Compensation
Committee of the Board unless a different committee is appointed by the Board.
The Committee shall be comprised of not less than two Persons. The Board may
from time to time appoint members of the Committee in substitution for or in
addition to members previously appointed, may fill vacancies in the Committee
and may remove members of the Committee. The Committee shall select one of its
members as its chairman and shall hold its meetings at such times and places as
it shall deem advisable. A majority of its members shall constitute a quorum and
all determinations shall be made by a majority of such quorum. Any determination
reduced to writing and signed by all of the members shall be as fully effective
as if it had been made by a majority vote at a meeting duly called and held.

        3.2    Powers.    The Committee shall have full power and authority to
grant to eligible Persons Options under Article VI of the Plan, SARs under
Article VII of the Plan, Restricted Shares under Article VIII of the Plan, Stock
Units under Article IX of the Plan, Cash Awards under Article X of the Plan
and/or Performance Awards under Article X of the Plan, to determine the terms
and conditions (which need not be identical) of all Awards so granted, to
interpret the provisions of the Plan and any Agreements relating to Awards
granted under the Plan and to supervise the administration of the Plan. The
Committee in making an Award may provide for the granting or issuance of
additional, replacement or alternative Awards upon the occurrence of specified
events, including the exercise of the original Award. The Committee shall have
sole authority in the selection of Persons to whom Awards may be granted under
the Plan and in the determination of the timing, pricing and amount of any such
Award, subject only to the express provisions of the Plan. In making
determinations hereunder, the Committee may take into account the nature of the
services rendered by the respective employees and independent contractors, their
present and potential contributions to the success of the Company and its
Subsidiaries, and such other factors as the Committee in its discretion deems
relevant.

        3.3    Interpretation.    The Committee is authorized, subject to the
provisions of the Plan, to establish, amend and rescind such rules and
regulations as it deems necessary or advisable for the proper administration of
the Plan and to take such other action in connection with or in relation to the
Plan as it deems necessary or advisable. Each action and determination made or
taken pursuant to the Plan by the Committee, including any interpretation or
construction of the Plan, shall be final and

4

--------------------------------------------------------------------------------




conclusive for all purposes and upon all Persons. No member of the Committee
shall be liable for any action or determination made or taken by him or the
Committee in good faith with respect to the Plan.

ARTICLE IV
SHARES SUBJECT TO THE PLAN

        4.1    Number of Shares.    Subject to the provisions of this
Article IV, the maximum number of shares of Common Stock with respect to which
Awards may be granted during the term of the Plan shall be 51,375,000 shares.
Shares of Common Stock will be made available from the authorized but unissued
shares of the Company or from shares reacquired by the Company, including shares
purchased in the open market. The shares of Common Stock subject to (i) any
Award granted under the Plan that shall expire, terminate or be annulled for any
reason without having been exercised (or considered to have been exercised as
provided in Section 7.2), (ii) any Award of any SARs granted under the Plan that
shall be exercised for cash, and (iii) any Award of Restricted Shares or Stock
Units that shall be forfeited prior to becoming vested (provided that the Holder
received no benefits of ownership of such Restricted Shares or Stock Units other
than voting rights and the accumulation of Retained Distributions and unpaid
Dividend Equivalents that are likewise forfeited) shall again be available for
purposes of the Plan. Except for Awards described in Section 11.1, no Person may
be granted in any calendar year Awards covering more than 12,844,000 shares of
Common Stock (as such amount may be adjusted from time to time as provided in
Section 4.2). No Person shall receive payment for Cash Awards during any
calendar year aggregating in excess of $10,000,000.

        4.2    Adjustments.    If the Company subdivides its outstanding shares
of any series of Common Stock into a greater number of shares of such series of
Common Stock (by stock dividend, stock split, reclassification, or otherwise) or
combines its outstanding shares of any series of Common Stock into a smaller
number of shares of such series of Common Stock (by reverse stock split,
reclassification, or otherwise) or if the Committee determines that any stock
dividend, extraordinary cash dividend, reclassification, recapitalization,
reorganization, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase such series of Common Stock or other similar
corporate event (including mergers or consolidations other than those which
constitute Approved Transactions, adjustments with respect to which shall be
governed by Section 11.1(b)) affects any series of Common Stock so that an
adjustment is required to preserve the benefits or potential benefits intended
to be made available under the Plan, then the Committee, in such manner as the
Committee, in its sole discretion, deems equitable and appropriate, shall make
such adjustments to any or all of (i) the number and kind of shares of stock
which thereafter may be awarded, optioned or otherwise made subject to the
benefits contemplated by the Plan, (ii) the number and kind of shares of stock
subject to outstanding Awards, and (iii) the purchase or exercise price and the
relevant appreciation base with respect to any of the foregoing, provided,
however, that the number of shares subject to any Award shall always be a whole
number. Notwithstanding the foregoing, if all shares of any series of Common
Stock are redeemed, then each outstanding Award shall be adjusted to substitute
for the shares of such series of Common Stock subject thereto the kind and
amount of cash, securities or other assets issued or paid in the redemption of
the equivalent number of shares of such series of Common Stock and otherwise the
terms of such Award, including, in the case of Options or similar rights, the
aggregate exercise price, and, in the case of Free Standing SARs, the aggregate
base price, shall remain constant before and after the substitution (unless
otherwise determined by the Committee and provided in the applicable Agreement).
The Committee may, if deemed appropriate, provide for a cash payment to any
Holder of an Award in connection with any adjustment made pursuant to this
Section 4.2.

5

--------------------------------------------------------------------------------



ARTICLE V
ELIGIBILITY

        5.1    General.    The Persons who shall be eligible to participate in
the Plan and to receive Awards under the Plan shall, subject to Section 5.2, be
such Persons who are employees (including officers and directors) of or
independent contractors providing services to the Company or its Subsidiaries as
the Committee shall select. Awards may be made to employees or independent
contractors who hold or have held Awards under the Plan or any similar or other
awards under any other plan of the Company or any of its Affiliates.

        5.2    Ineligibility.    No member of the Committee, while serving as
such, shall be eligible to receive an Award.

ARTICLE VI
STOCK OPTIONS

        6.1    Grant of Options.    Subject to the limitations of the Plan, the
Committee shall designate from time to time those eligible Persons to be granted
Options, the time when each Option shall be granted to such eligible Persons,
the series and number of shares of Common Stock subject to such Option, and,
subject to Section 6.2, the purchase price of the shares of Common Stock subject
to such Option.

        6.2    Option Price.    The price at which shares may be purchased upon
exercise of an Option shall be fixed by the Committee and may be no less than
the Fair Market Value of the shares of the applicable series of Common Stock
subject to the Option as of the date the Option is granted.

        6.3    Term of Options.    Subject to the provisions of the Plan with
respect to death, retirement and termination of employment, the term of each
Option shall be for such period as the Committee shall determine as set forth in
the applicable Agreement.

        6.4    Exercise of Options.    An Option granted under the Plan shall
become (and remain) exercisable during the term of the Option to the extent
provided in the applicable Agreement and the Plan and, unless the Agreement
otherwise provides, may be exercised to the extent exercisable, in whole or in
part, at any time and from time to time during such term; provided, however,
that subsequent to the grant of an Option, the Committee, at any time before
complete termination of such Option, may accelerate the time or times at which
such Option may be exercised in whole or in part (without reducing the term of
such Option).

        6.5    Manner of Exercise.    

        (a)   Form of Payment.    An Option shall be exercised by written notice
to the Company upon such terms and conditions as the Agreement may provide and
in accordance with such other procedures for the exercise of Options as the
Committee may establish from time to time. The method or methods of payment of
the purchase price for the shares to be purchased upon exercise of an Option and
of any amounts required by Section 11.9 shall be determined by the Committee and
may consist of (i) cash, (ii) check, (iii) promissory note (subject to
applicable law), (iv) whole shares of any series of Common Stock, (v) the
withholding of shares of the applicable series of Common Stock issuable upon
such exercise of the Option, (vi) the delivery, together with a properly
executed exercise notice, of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds required to pay the
purchase price, or (vii) any combination of the foregoing methods of payment, or
such other consideration and method of payment as may be permitted for the
issuance of shares under the Delaware General Corporation Law. The permitted
method or methods of payment of the amounts payable upon exercise of an Option,
if other than in cash, shall be set forth in the applicable Agreement and may be
subject to such conditions as the Committee deems appropriate.

6

--------------------------------------------------------------------------------



        (b)   Value of Shares.    Unless otherwise determined by the Committee
and provided in the applicable Agreement, shares of any series of Common Stock
delivered in payment of all or any part of the amounts payable in connection
with the exercise of an Option, and shares of any series of Common Stock
withheld for such payment, shall be valued for such purpose at their Fair Market
Value as of the exercise date.

        (c)   Issuance of Shares.    The Company shall effect the transfer of
the shares of Common Stock purchased under the Option as soon as practicable
after the exercise thereof and payment in full of the purchase price therefor
and of any amounts required by Section 11.9, and within a reasonable time
thereafter, such transfer shall be evidenced on the books of the Company. Unless
otherwise determined by the Committee and provided in the applicable Agreement,
(i) no Holder or other Person exercising an Option shall have any of the rights
of a stockholder of the Company with respect to shares of Common Stock subject
to an Option granted under the Plan until due exercise and full payment has been
made, and (ii) no adjustment shall be made for cash dividends or other rights
for which the record date is prior to the date of such due exercise and full
payment.

        6.6    Nontransferability.    Unless otherwise determined by the
Committee and provided in the applicable Agreement, Options shall not be
transferable other than by will or the laws of descent and distribution or
pursuant to a Domestic Relations Order, and, except as otherwise required
pursuant to a Domestic Relations Order, Options may be exercised during the
lifetime of the Holder thereof only by such Holder (or his or her
court-appointed legal representative).

ARTICLE VII
SARS

        7.1    Grant of SARs.    Subject to the limitations of the Plan, SARs
may be granted by the Committee to such eligible Persons in such numbers, with
respect to any specified series of Common Stock, and at such times during the
term of the Plan as the Committee shall determine. A SAR may be granted to a
Holder of an Option (hereinafter called a "related Option") with respect to all
or a portion of the shares of Common Stock subject to the related Option (a
"Tandem SAR") or may be granted separately to an eligible employee (a "Free
Standing SAR"). Subject to the limitations of the Plan, SARs shall be
exercisable in whole or in part upon notice to the Company upon such terms and
conditions as are provided in the Agreement.

        7.2    Tandem SARs.    A Tandem SAR may be granted either concurrently
with the grant of the related Option or at any time thereafter prior to the
complete exercise, termination, expiration or cancellation of such related
Option. Tandem SARs shall be exercisable only at the time and to the extent that
the related Option is exercisable (and may be subject to such additional
limitations on exercisability as the Agreement may provide) and in no event
after the complete termination or full exercise of the related Option. Upon the
exercise or termination of the related Option, the Tandem SARs with respect
thereto shall be canceled automatically to the extent of the number of shares of
Common Stock with respect to which the related Option was so exercised or
terminated. Subject to the limitations of the Plan, upon the exercise of a
Tandem SAR and unless otherwise determined by the Committee and provided in the
applicable Agreement, (i) the Holder thereof shall be entitled to receive from
the Company, for each share of the applicable series of Common Stock with
respect to which the Tandem SAR is being exercised, consideration (in the form
determined as provided in Section 7.4) equal in value to the excess of the Fair
Market Value of a share of the applicable series of Common Stock with respect to
which the Tandem SAR was granted on the date of exercise over the related Option
purchase price per share, and (ii) the related Option with respect thereto shall
be canceled automatically to the extent of the number of shares of Common Stock
with respect to which the Tandem SAR was so exercised.

7

--------------------------------------------------------------------------------



        7.3    Free Standing SARs.    Free Standing SARs shall be exercisable at
the time, to the extent and upon the terms and conditions set forth in the
applicable Agreement. The base price of a Free Standing SAR may be no less than
the Fair Market Value of the applicable series of Common Stock with respect to
which the Free Standing SAR was granted as of the date the Free Standing SAR is
granted. Subject to the limitations of the Plan, upon the exercise of a Free
Standing SAR and unless otherwise determined by the Committee and provided in
the applicable Agreement, the Holder thereof shall be entitled to receive from
the Company, for each share of the applicable series of Common Stock with
respect to which the Free Standing SAR is being exercised, consideration (in the
form determined as provided in Section 7.4) equal in value to the excess of the
Fair Market Value of a share of the applicable series of Common Stock with
respect to which the Free Standing SAR was granted on the date of exercise over
the base price per share of such Free Standing SAR.

        7.4    Consideration.    The consideration to be received upon the
exercise of a SAR by the Holder shall be paid in cash, shares of the applicable
series of Common Stock with respect to which the SAR was granted (valued at Fair
Market Value on the date of exercise of such SAR), a combination of cash and
such shares of the applicable series of Common Stock or such other
consideration, in each case, as provided in the Agreement. No fractional shares
of Common Stock shall be issuable upon exercise of a SAR, and unless otherwise
provided in the applicable Agreement, the Holder will receive cash in lieu of
fractional shares. Unless the Committee shall otherwise determine, to the extent
a Free Standing SAR is exercisable, it will be exercised automatically for cash
on its expiration date.

        7.5    Limitations.    The applicable Agreement may provide for a limit
on the amount payable to a Holder upon exercise of SARs at any time or in the
aggregate, for a limit on the number of SARs that may be exercised by the Holder
in whole or in part for cash during any specified period, for a limit on the
time periods during which a Holder may exercise SARs, and for such other limits
on the rights of the Holder and such other terms and conditions of the SAR,
including a condition that the SAR may be exercised only in accordance with
rules and regulations adopted from time to time, as the Committee may determine.
Unless otherwise so provided in the applicable Agreement, any such limit
relating to a Tandem SAR shall not restrict the exercisability of the related
Option. Such rules and regulations may govern the right to exercise SARs granted
prior to the adoption or amendment of such rules and regulations as well as SARs
granted thereafter.

        7.6    Exercise.    For purposes of this Article VII, the date of
exercise of a SAR shall mean the date on which the Company shall have received
notice from the Holder of the SAR of the exercise of such SAR (unless otherwise
determined by the Committee and provided in the applicable Agreement).

        7.7    Nontransferability.    Unless otherwise determined by the
Committee and provided in the applicable Agreement, (i) SARs shall not be
transferable other than by will or the laws of descent and distribution or
pursuant to a Domestic Relations Order, and (ii) except as otherwise required
pursuant to a Domestic Relations Order, SARs may be exercised during the
lifetime of the Holder thereof only by such Holder (or his or her
court-appointed legal representative).

ARTICLE VIII
RESTRICTED SHARES

        8.1    Grant.    Subject to the limitations of the Plan, the Committee
shall designate those eligible Persons to be granted Awards of Restricted
Shares, shall determine the time when each such Award shall be granted, shall
determine whether shares of Common Stock covered by Awards of Restricted Shares
will be issued at the beginning or the end of the Restriction Period and whether
Dividend Equivalents will be paid during the Restriction Period in the event
shares of the applicable series of Common Stock are to be issued at the end of
the Restriction Period, and shall designate (or set forth the basis for
determining) the Vesting Date or Vesting Dates for each Award of Restricted
Shares, and may prescribe other restrictions, terms and conditions applicable to
the vesting of such Restricted

8

--------------------------------------------------------------------------------




Shares in addition to those provided in the Plan. The Committee shall determine
the price, if any, to be paid by the Holder for the Restricted Shares; provided,
however, that the issuance of Restricted Shares shall be made for at least the
minimum consideration necessary to permit such Restricted Shares to be deemed
fully paid and nonassessable. All determinations made by the Committee pursuant
to this Section 8.1 shall be specified in the Agreement.

        8.2    Issuance of Restricted Shares at Beginning of the Restriction
Period.    If shares of the applicable series of Common Stock are issued at the
beginning of the Restriction Period, the stock certificate or certificates
representing such Restricted Shares shall be registered in the name of the
Holder to whom such Restricted Shares shall have been awarded. During the
Restriction Period, certificates representing the Restricted Shares and any
securities constituting Retained Distributions shall bear a restrictive legend
to the effect that ownership of the Restricted Shares (and such Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms and conditions provided in the Plan and the
applicable Agreement. Such certificates shall remain in the custody of the
Company or its designee, and the Holder shall deposit with the custodian stock
powers or other instruments of assignment, each endorsed in blank, so as to
permit retransfer to the Company of all or any portion of the Restricted Shares
and any securities constituting Retained Distributions that shall be forfeited
or otherwise not become vested in accordance with the Plan and the applicable
Agreement.

        8.3    Restrictions.    Restricted Shares issued at the beginning of the
Restriction Period shall constitute issued and outstanding shares of the
applicable series of Common Stock for all corporate purposes. The Holder will
have the right to vote such Restricted Shares, to receive and retain such
dividends and distributions, as the Committee may designate, paid or distributed
on such Restricted Shares, and to exercise all other rights, powers and
privileges of a Holder of shares of the applicable series of Common Stock with
respect to such Restricted Shares; except, that, unless otherwise determined by
the Committee and provided in the applicable Agreement, (i) the Holder will not
be entitled to delivery of the stock certificate or certificates representing
such Restricted Shares until the Restriction Period shall have expired and
unless all other vesting requirements with respect thereto shall have been
fulfilled or waived; (ii) the Company or its designee will retain custody of the
stock certificate or certificates representing the Restricted Shares during the
Restriction Period as provided in Section 8.2; (iii) other than such dividends
and distributions as the Committee may designate, the Company or its designee
will retain custody of all distributions ("Retained Distributions") made or
declared with respect to the Restricted Shares (and such Retained Distributions
will be subject to the same restrictions, terms and vesting, and other
conditions as are applicable to the Restricted Shares) until such time, if ever,
as the Restricted Shares with respect to which such Retained Distributions shall
have been made, paid or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in a separate account;
(iv) the Holder may not sell, assign, transfer, pledge, exchange, encumber or
dispose of the Restricted Shares or any Retained Distributions or his interest
in any of them during the Restriction Period; and (v) a breach of any
restrictions, terms or conditions provided in the Plan or established by the
Committee with respect to any Restricted Shares or Retained Distributions will
cause a forfeiture of such Restricted Shares and any Retained Distributions with
respect thereto.

        8.4    Issuance of Stock at End of the Restriction Period.    Restricted
Shares issued at the end of the Restriction Period shall not constitute issued
and outstanding shares of the applicable series of Common Stock, and the Holder
shall not have any of the rights of a stockholder with respect to the shares of
Common Stock covered by such an Award of Restricted Shares, in each case until
such shares shall have been transferred to the Holder at the end of the
Restriction Period. If and to the extent that shares of Common Stock are to be
issued at the end of the Restriction Period, the Holder shall be entitled to
receive Dividend Equivalents with respect to the shares of Common Stock covered
thereby either (i) during the Restriction Period or (ii) in accordance with the
rules applicable to Retained Distributions, as the Committee may specify in the
Agreement.

9

--------------------------------------------------------------------------------



        8.5    Cash Payments.    In connection with any Award of Restricted
Shares, an Agreement may provide for the payment of a cash amount to the Holder
of such Restricted Shares at any time after such Restricted Shares shall have
become vested. Such cash amounts shall be payable in accordance with such
additional restrictions, terms and conditions as shall be prescribed by the
Committee in the Agreement and shall be in addition to any other salary,
incentive, bonus or other compensation payments which such Holder shall be
otherwise entitled or eligible to receive from the Company.

        8.6    Completion of Restriction Period.    On the Vesting Date with
respect to each Award of Restricted Shares and the satisfaction of any other
applicable restrictions, terms and conditions, (i) all or the applicable portion
of such Restricted Shares shall become vested, (ii) any Retained Distributions
and any unpaid Dividend Equivalents with respect to such Restricted Shares shall
become vested to the extent that the Restricted Shares related thereto shall
have become vested, and (iii) any cash amount to be received by the Holder with
respect to such Restricted Shares shall become payable, all in accordance with
the terms of the applicable Agreement. Any such Restricted Shares, Retained
Distributions and any unpaid Dividend Equivalents that shall not become vested
shall be forfeited to the Company, and the Holder shall not thereafter have any
rights (including dividend and voting rights) with respect to such Restricted
Shares, Retained Distributions and any unpaid Dividend Equivalents that shall
have been so forfeited. The Committee may, in its discretion, provide that the
delivery of any Restricted Shares, Retained Distributions and unpaid Dividend
Equivalents that shall have become vested, and payment of any related cash
amounts that shall have become payable under this Article VIII, shall be
deferred until such date or dates as the recipient may elect. Any election of a
recipient pursuant to the preceding sentence shall be filed in writing with the
Committee in accordance with such rules and regulations, including any deadline
for the making of such an election, as the Committee may provide, and shall be
made in compliance with Section 409A of the Code.

ARTICLE IX
STOCK UNITS

        9.1    Grant.    In addition to granting Awards of Options, SARs and
Restricted Shares, the Committee shall, subject to the limitations of the Plan,
have authority to grant to eligible Persons Awards of Stock Units which may be
in the form of shares of any specified series of Common Stock or units, the
value of which is based, in whole or in part, on the Fair Market Value of the
shares of any specified series of Common Stock. Subject to the provisions of the
Plan, including any rules established pursuant to Section 9.2, Awards of Stock
Units shall be subject to such terms, restrictions, conditions, vesting
requirements and payment rules as the Committee may determine in its discretion,
which need not be identical for each Award. The determinations made by the
Committee pursuant to this Section 9.1 shall be specified in the applicable
Agreement.

        9.2    Rules.    The Committee may, in its discretion, establish any or
all of the following rules for application to an Award of Stock Units:

        (a)   Any shares of Common Stock which are part of an Award of Stock
Units may not be assigned, sold, transferred, pledged or otherwise encumbered
prior to the date on which the shares are issued or, if later, the date provided
by the Committee at the time of the Award.

        (b)   Such Awards may provide for the payment of cash consideration by
the Person to whom such Award is granted or provide that the Award, and any
shares of Common Stock to be issued in connection therewith, if applicable,
shall be delivered without the payment of cash consideration; provided, however,
that the issuance of any shares of Common Stock in connection with an Award of
Stock Units shall be for at least the minimum consideration necessary to permit
such shares to be deemed fully paid and nonassessable.

        (c)   Awards of Stock Units may provide for deferred payment schedules,
vesting over a specified period of employment, the payment (on a current or
deferred basis) of dividend

10

--------------------------------------------------------------------------------






equivalent amounts with respect to the number of shares of Common Stock covered
by the Award, and elections by the employee to defer payment of the Award or the
lifting of restrictions on the Award, if any, provided that any such deferrals
shall comply with the requirements of Section 409A of the Code.

        (d)   In such circumstances as the Committee may deem advisable, the
Committee may waive or otherwise remove, in whole or in part, any restrictions
or limitations to which a Stock Unit Award was made subject at the time of
grant.

ARTICLE X
CASH AWARDS AND PERFORMANCE AWARDS

        10.1    Cash Awards.    In addition to granting Options, SARs,
Restricted Shares and Stock Units, the Committee shall, subject to the
limitations of the Plan, have authority to grant to eligible Persons Cash
Awards. Each Cash Award shall be subject to such terms and conditions,
restrictions and contingencies, if any, as the Committee shall determine.
Restrictions and contingencies limiting the right to receive a cash payment
pursuant to a Cash Award shall be based upon the achievement of single or
multiple Performance Objectives over a performance period established by the
Committee. The determinations made by the Committee pursuant to this
Section 10.1 shall be specified in the applicable Agreement.

        10.2    Designation as a Performance Award.    The Committee shall have
the right to designate any Award of Options, SARs, Restricted Shares or Stock
Units as a Performance Award. All Cash Awards shall be designated as Performance
Awards.

        10.3    Performance Objectives.    The grant or vesting of a Performance
Award shall be subject to the achievement of Performance Objectives over a
performance period established by the Committee based upon one or more of the
following business criteria that apply to the Holder, one or more business
units, divisions or Subsidiaries of the Company or the applicable sector of the
Company, or the Company as a whole, and if so desired by the Committee, by
comparison with a peer group of companies: increased revenue; net income
measures (including income after capital costs and income before or after
taxes); stock price measures (including growth measures and total stockholder
return); price per share of Common Stock; market share; earnings per share
(actual or targeted growth); earnings before interest, taxes, depreciation and
amortization (EBITDA); economic value added (or an equivalent metric); market
value added; debt to equity ratio; cash flow measures (including cash flow
return on capital, cash flow return on tangible capital, net cash flow and net
cash flow before financing activities); return measures (including return on
equity, return on average assets, return on capital, risk-adjusted return on
capital, return on investors' capital and return on average equity); operating
measures (including operating income, funds from operations, cash from
operations, after-tax operating income, sales volumes, production volumes and
production efficiency); expense measures (including overhead cost and general
and administrative expense); margins; stockholder value; total stockholder
return; proceeds from dispositions; total market value and corporate values
measures (including ethics compliance, environmental and safety). Unless
otherwise stated, such a Performance Objective need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). The
Committee shall have the authority to determine whether the Performance
Objectives and other terms and conditions of the Award are satisfied, and the
Committee's determination as to the achievement of Performance Objectives
relating to a Performance Award shall be made in writing.

        10.4    Section 162(m) of the Code.    Notwithstanding the foregoing
provisions, if the Committee intends for a Performance Award to be granted and
administered in a manner designed to preserve the deductibility of the
compensation resulting from such Award in accordance with Section 162(m) of the

11

--------------------------------------------------------------------------------




Code, then the Performance Objectives for such particular Performance Award
relative to the particular period of service to which the Performance Objectives
relate shall be established by the Committee in writing (i) no later than
90 days after the beginning of such period and (ii) prior to the completion of
25% of such period.

        10.5    Waiver of Performance Objectives.    The Committee shall have no
discretion to modify or waive the Performance Objectives or conditions to the
grant or vesting of a Performance Award unless such Award is not intended to
qualify as qualified performance-based compensation under Section 162(m) of the
Code and the relevant Agreement provides for such discretion.

ARTICLE XI
GENERAL PROVISIONS

        11.1    Acceleration of Awards.    

        (a)   Death or Disability.    If a Holder's employment shall terminate
by reason of death or Disability, notwithstanding any contrary waiting period,
installment period, vesting schedule or Restriction Period in any Agreement or
in the Plan, unless the applicable Agreement provides otherwise: (i) in the case
of an Option or SAR, each outstanding Option or SAR granted under the Plan shall
immediately become exercisable in full in respect of the aggregate number of
shares covered thereby; (ii) in the case of Restricted Shares, the Restriction
Period applicable to each such Award of Restricted Shares shall be deemed to
have expired and all such Restricted Shares, any related Retained Distributions
and any unpaid Dividend Equivalents shall become vested and any related cash
amounts payable pursuant to the applicable Agreement shall be adjusted in such
manner as may be provided in the Agreement; and (iii) in the case of Stock
Units, each such Award of Stock Units shall become vested in full.

        (b)   Approved Transactions; Board Change; Control Purchase.    In the
event of any Approved Transaction, Board Change or Control Purchase,
notwithstanding any contrary waiting period, installment period, vesting
schedule or Restriction Period in any Agreement or in the Plan, unless the
applicable Agreement provides otherwise: (i) in the case of an Option or SAR,
each such outstanding Option or SAR granted under the Plan shall become
exercisable in full in respect of the aggregate number of shares covered
thereby; (ii) in the case of Restricted Shares, the Restriction Period
applicable to each such Award of Restricted Shares shall be deemed to have
expired and all such Restricted Shares, any related Retained Distributions and
any unpaid Dividend Equivalents shall become vested and any related cash amounts
payable pursuant to the applicable Agreement shall be adjusted in such manner as
may be provided in the Agreement; and (iii) in the case of Stock Units, each
such Award of Stock Units shall become vested in full, in each case effective
upon the Board Change or Control Purchase or immediately prior to consummation
of the Approved Transaction. The effect, if any, on a Cash Award of an Approved
Transaction, Board Change or Control Purchase shall be prescribed in the
applicable Agreement. Notwithstanding the foregoing, unless otherwise provided
in the applicable Agreement, the Committee may, in its discretion, determine
that any or all outstanding Awards of any or all types granted pursuant to the
Plan will not vest or become exercisable on an accelerated basis in connection
with an Approved Transaction if effective provision has been made for the taking
of such action which, in the opinion of the Committee, is equitable and
appropriate to substitute a new Award for such Award or to assume such Award and
to make such new or assumed Award, as nearly as may be practicable, equivalent
to the old Award (before giving effect to any acceleration of the vesting or
exercisability thereof), taking into account, to the extent applicable, the kind
and amount of securities, cash or other assets into or for which the applicable
series of Common Stock may be changed, converted or exchanged in connection with
the Approved Transaction.

12

--------------------------------------------------------------------------------



        11.2    Termination of Employment.    

        (a)   General.    If a Holder's employment shall terminate prior to an
Option or SAR becoming exercisable or being exercised (or deemed exercised, as
provided in Section 7.2) in full, or during the Restriction Period with respect
to any Restricted Shares or prior to the vesting or complete exercise of any
Stock Units, then such Option or SAR shall thereafter become or be exercisable,
such Stock Units to the extent vested shall thereafter be exercisable, and the
Holder's rights to any unvested Restricted Shares, Retained Distributions,
unpaid Dividend Equivalents and related cash amounts and any such unvested Stock
Units shall thereafter vest, in each case solely to the extent provided in the
applicable Agreement; provided, however, that, unless otherwise determined by
the Committee and provided in the applicable Agreement, (i) no Option or SAR may
be exercised after the scheduled expiration date thereof; (ii) if the Holder's
employment terminates by reason of death or Disability, the Option or SAR shall
remain exercisable for a period of at least one year following such termination
(but not later than the scheduled expiration of such Option or SAR); and
(iii) any termination of the Holder's employment for cause will be treated in
accordance with the provisions of Section 11.2(b). The effect on a Cash Award of
the termination of a Holder's employment for any reason, other than for cause,
shall be prescribed in the applicable Agreement.

        (b)   Termination for Cause.    If a Holder's employment with the
Company or a Subsidiary of the Company shall be terminated by the Company or
such Subsidiary for "cause" during the Restriction Period with respect to any
Restricted Shares or prior to any Option or SAR becoming exercisable or being
exercised in full or prior to the vesting or complete exercise of any Stock Unit
or the payment in full of any Cash Award (for these purposes, "cause" shall have
the meaning ascribed thereto in any employment agreement to which such Holder is
a party or, in the absence thereof, shall include insubordination, dishonesty,
incompetence, moral turpitude, other misconduct of any kind and the refusal to
perform his duties and responsibilities for any reason other than illness or
incapacity; provided, however, that if such termination occurs within 12 months
after an Approved Transaction or Control Purchase or Board Change, termination
for "cause" shall mean only a felony conviction for fraud, misappropriation, or
embezzlement), then, unless otherwise determined by the Committee and provided
in the applicable Agreement, (i) all Options and SARs and all unvested or
unexercised Stock Units and all unpaid Cash Awards held by such Holder shall
immediately terminate, and (ii) such Holder's rights to all Restricted Shares,
Retained Distributions, any unpaid Dividend Equivalents and any related cash
amounts shall be forfeited immediately.

        (c)   Miscellaneous.    The Committee may determine whether any given
leave of absence constitutes a termination of employment; provided, however,
that for purposes of the Plan, (i) a leave of absence, duly authorized in
writing by the Company for military service or sickness, or for any other
purpose approved by the Company if the period of such leave does not exceed
90 days, and (ii) a leave of absence in excess of 90 days, duly authorized in
writing by the Company provided the employee's right to reemployment is
guaranteed either by statute or contract, shall not be deemed a termination of
employment. Unless otherwise determined by the Committee and provided in the
applicable Agreement, Awards made under the Plan shall not be affected by any
change of employment so long as the Holder continues to be an employee of the
Company.

        11.3    Right of Company to Terminate Employment.    Nothing contained
in the Plan or in any Award, and no action of the Company or the Committee with
respect thereto, shall confer or be construed to confer on any Holder any right
to continue in the employ of the Company or any of its Subsidiaries or interfere
in any way with the right of the Company or any Subsidiary of the Company to
terminate the employment of the Holder at any time, with or without cause,
subject, however, to the provisions of any employment agreement between the
Holder and the Company or any Subsidiary of the Company.

13

--------------------------------------------------------------------------------



        11.4    Nonalienation of Benefits.    Except as set forth herein, no
right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, hypothecation, pledge, exchange, transfer, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, hypothecate,
pledge, exchange, transfer, encumber or charge the same shall be void. No right
or benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities or torts of the Person entitled to such benefits.

        11.5    Written Agreement.    Each Award of Options shall be evidenced
by a stock option agreement; each Award of SARs shall be evidenced by a stock
appreciation rights agreement; each Award of Restricted Shares shall be
evidenced by a restricted shares agreement; each Award of Stock Units shall be
evidenced by a stock units agreement; and each Performance Award shall be
evidenced by a performance award agreement (including a cash award agreement
evidencing a Cash Award), each in such form and containing such terms and
provisions not inconsistent with the provisions of the Plan as the Committee
from time to time shall approve; provided, however, that if more than one type
of Award is made to the same Holder, such Awards may be evidenced by a single
Agreement with such Holder. Each grantee of an Option, SAR, Restricted Shares,
Stock Units or Performance Award (including a Cash Award) shall be notified
promptly of such grant, and a written Agreement shall be promptly executed and
delivered by the Company. Any such written Agreement may contain (but shall not
be required to contain) such provisions as the Committee deems appropriate
(i) to insure that the penalty provisions of Section 4999 of the Code will not
apply to any stock or cash received by the Holder from the Company or (ii) to
provide cash payments to the Holder to mitigate the impact of such penalty
provisions upon the Holder. Any such Agreement may be supplemented or amended
from time to time as approved by the Committee as contemplated by
Section 11.7(b).

        11.6    Designation of Beneficiaries.    Each Person who shall be
granted an Award under the Plan may designate a beneficiary or beneficiaries and
may change such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Committee on a form to be prescribed by
it, provided that no such designation shall be effective unless so filed prior
to the death of such Person.

        11.7    Termination and Amendment.    

        (a)   General.    Unless the Plan shall theretofore have been terminated
as hereinafter provided, no Awards may be made under the Plan on or after
June 30, 2012. The Plan may be terminated at any time prior to such date and
may, from time to time, be suspended or discontinued or modified or amended if
such action is deemed advisable by the Committee.

        (b)   Modification.    No termination, modification or amendment of the
Plan may, without the consent of the Person to whom any Award shall theretofore
have been granted, adversely affect the rights of such Person with respect to
such Award. No modification, extension, renewal or other change in any Award
granted under the Plan shall be made after the grant of such Award, unless the
same is consistent with the provisions of the Plan. With the consent of the
Holder and subject to the terms and conditions of the Plan (including
Section 11.7(a)), the Committee may amend outstanding Agreements with any
Holder, including any amendment which would (i) accelerate the time or times at
which the Award may be exercised and/or (ii) extend the scheduled expiration
date of the Award. Without limiting the generality of the foregoing, the
Committee may, but solely with the Holder's consent unless otherwise provided in
the Agreement, agree to cancel any Award under the Plan and grant a new Award in
substitution therefor, provided that the Award so substituted shall satisfy all
of the requirements of the Plan as of the date such new Award is made. Nothing
contained in the foregoing provisions of this Section 11.7(b) shall be construed
to prevent the Committee from providing in any Agreement that the rights of the
Holder with respect to the Award evidenced thereby shall be subject to such
rules and regulations as the Committee may,

14

--------------------------------------------------------------------------------






subject to the express provisions of the Plan, adopt from time to time or impair
the enforceability of any such provision.

        11.8    Government and Other Regulations.    The obligation of the
Company with respect to Awards shall be subject to all applicable laws, rules
and regulations and such approvals by any governmental agencies as may be
required, including the effectiveness of any registration statement required
under the Securities Act of 1933, and the rules and regulations of any
securities exchange or association on which the Common Stock may be listed or
quoted. For so long as any series of Common Stock are registered under the
Exchange Act, the Company shall use its reasonable efforts to comply with any
legal requirements (i) to maintain a registration statement in effect under the
Securities Act of 1933 with respect to all shares of the applicable series of
Common Stock that may be issued to Holders under the Plan and (ii) to file in a
timely manner all reports required to be filed by it under the Exchange Act.

        11.9    Withholding.    The Company's obligation to deliver shares of
Common Stock or pay cash in respect of any Award under the Plan shall be subject
to applicable federal, state and local tax withholding requirements. Federal,
state and local withholding tax due at the time of an Award, upon the exercise
of any Option or SAR or upon the vesting of, or expiration of restrictions with
respect to, Restricted Shares or Stock Units or the satisfaction of the
Performance Objectives applicable to a Performance Award, as appropriate, may,
in the discretion of the Committee, be paid in shares of the applicable series
of Common Stock already owned by the Holder or through the withholding of shares
otherwise issuable to such Holder, upon such terms and conditions (including the
conditions referenced in Section 6.5) as the Committee shall determine. If the
Holder shall fail to pay, or make arrangements satisfactory to the Committee for
the payment to the Company of, all such federal, state and local taxes required
to be withheld by the Company, then the Company shall, to the extent permitted
by law, have the right to deduct from any payment of any kind otherwise due to
such Holder an amount equal to any federal, state or local taxes of any kind
required to be withheld by the Company with respect to such Award.

        11.10    Nonexclusivity of the Plan.    The adoption of the Plan by the
Board shall not be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including the granting of stock options and the awarding of stock and cash
otherwise than under the Plan, and such arrangements may be either generally
applicable or applicable only in specific cases.

        11.11    Exclusion from Pension and Profit-Sharing Computation.    By
acceptance of an Award, unless otherwise provided in the applicable Agreement,
each Holder shall be deemed to have agreed that such Award is special incentive
compensation that will not be taken into account, in any manner, as salary,
compensation or bonus in determining the amount of any payment under any
pension, retirement or other employee benefit plan, program or policy of the
Company or any Subsidiary of the Company. In addition, each beneficiary of a
deceased Holder shall be deemed to have agreed that such Award will not affect
the amount of any life insurance coverage, if any, provided by the Company on
the life of the Holder which is payable to such beneficiary under any life
insurance plan covering employees of the Company or any Subsidiary of the
Company.

        11.12    Unfunded Plan.    Neither the Company nor any Subsidiary of the
Company shall be required to segregate any cash or any shares of Common Stock
which may at any time be represented by Awards, and the Plan shall constitute an
"unfunded" plan of the Company. Except as provided in Article VIII with respect
to Awards of Restricted Shares and except as expressly set forth in an
Agreement, no employee shall have voting or other rights with respect to the
shares of Common Stock covered by an Award prior to the delivery of such shares.
Neither the Company nor any Subsidiary of the Company shall, by any provisions
of the Plan, be deemed to be a trustee of any shares of Common Stock or any
other property, and the liabilities of the Company and any Subsidiary of the
Company to

15

--------------------------------------------------------------------------------




any employee pursuant to the Plan shall be those of a debtor pursuant to such
contract obligations as are created by or pursuant to the Plan, and the rights
of any employee, former employee or beneficiary under the Plan shall be limited
to those of a general creditor of the Company or the applicable Subsidiary of
the Company, as the case may be. In its sole discretion, the Board may authorize
the creation of trusts or other arrangements to meet the obligations of the
Company under the Plan, provided, however, that the existence of such trusts or
other arrangements is consistent with the unfunded status of the Plan.

        11.13    Governing Law.    The Plan shall be governed by, and construed
in accordance with, the laws of the State of Delaware.

        11.14    Accounts.    The delivery of any shares of Common Stock and the
payment of any amount in respect of an Award shall be for the account of the
Company or the applicable Subsidiary of the Company, as the case may be, and any
such delivery or payment shall not be made until the recipient shall have paid
or made satisfactory arrangements for the payment of any applicable withholding
taxes as provided in Section 11.9.

        11.15    Legends.    Each certificate evidencing shares of Common Stock
subject to an Award shall bear such legends as the Committee deems necessary or
appropriate to reflect or refer to any terms, conditions or restrictions of the
Award applicable to such shares, including any to the effect that the shares
represented thereby may not be disposed of unless the Company has received an
opinion of counsel, acceptable to the Company, that such disposition will not
violate any federal or state securities laws.

        11.16    Company's Rights.    The grant of Awards pursuant to the Plan
shall not affect in any way the right or power of the Company to make
reclassifications, reorganizations or other changes of or to its capital or
business structure or to merge, consolidate, liquidate, sell or otherwise
dispose of all or any part of its business or assets.

        11.17    Section 409A.    Notwithstanding anything in this Plan to the
contrary, if any Plan provision or Award under the Plan would result in the
imposition of an additional tax under Code Section 409A and related regulations
and United States Department of the Treasury pronouncements ("Section 409A"),
that Plan provision or Award will be reformed to avoid imposition of the
applicable tax and no action taken to comply with Section 409A shall be deemed
to adversely affect the Holder's rights to an Award.

16

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.16



LIBERTY MEDIA CORPORATION 2007 INCENTIVE PLAN
